DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2012/0107726, cited in Applicant’s IDS) in view of Mackinnon et al. (US 2009/0280383; cited in prior Office action).
Regarding Claim 1, Ogata teaches a polymer electrolyte composition (i.e. conductive material) comprising a fluorine-containing polymer.  The fluorine-containing polymer is obtained by graft polymerization of a molten salt monomer having a polymerizable functional group and a quaternary ammonium cation and anion, with a polymer having the formula -(CR1R2-CFX)- where X is a non-fluorine halogen atom and R1 and R2 are independently selected from hydrogen and a fluorine atom (Abstract).   The graft polymerization process includes 3-40 mol% of the molten salt monomer (p. 2, [0030]).  Graft polymerization is carried out by atom transfer radical polymerization (ATRP) (p. 2, [0025]).
A quaternary ammonium cation reads on an onium cation as claimed.  Preferred anions include fluorine (p. 2, [0035]).  Thus, Ogata’s molten salt monomer includes all elements of the claimed molten salt monomer.
Ogata teaches the use of the fluorine-containing polymer in applications such as polymer electrolyte membranes (PEMs) used in fuel cells (p. 4, [0070]).  Ogata does not teach a blended material containing the fluorine-containing polymer and an additional fluoropolymer as claimed.
In the same field of endeavor, Mackinnon discloses a membrane which may be used in electrochemical cells such as fuel cells.  The membrane is formed from a blend composition comprising a fluorine-containing polymer electrolyte and a fluororubber (i.e. fluoropolymer) (Abstract).  The fluororubber component may be prepared by polymerizing at least one fluoromonomer such as vinylidene fluoride, tetrafluoroethylene, or chlorotrifluoroethylene (p. 5, [0068]).  Polymerization of these monomers will yield polyvinylidene fluoride, polytetrafluoroethylene, and polychlorotrifluoroethylene (a polychlorofluoroalkylene where the alkylene group is ethylene).  
Inclusion of the non-ionic fluororubber solves the problem of mechanical degradation of fluoropolymer electrolytes at high humidity without compromising electrochemical performance (p. 1, [0002]-[0004]).  Mackinnon refers to the fluorine-containing polymer electrolyte as a first polymer and to the fluororubber as a second polymer.  
Mackinnon teaches including the first polymer (i.e. fluorine-containing polymer electrolyte) in the amount of 1-95 wt% (p. 2, [0017]), indicating that the fluororubber may be present in amounts of 5-99 wt%.  
It would have been obvious to one of ordinary skill in the art at the time of filing to form a PEM from Ogata’s fluorine-containing polymer based on the reference’s express suggestion to do so at page 4, [0070].  It would have been further obvious to blend Ogata’s fluorine-containing polymer with 5-99 wt% of a fluororubber as per Mackinnon for the benefit of improved mechanical stability under conditions of high humidity.  Additionally, Mackinnon demonstrates that such blends are used successfully in forming PEMs, and modification in this way would allow one of ordinary skill in the art to practice this embodiment of Ogata’s invention.
Modification of Ogata in view of Mackinnon as set forth above reads on Claim 1.
Regarding Claim 2, Ogata’s examples illustrate formation of molten salt monomers including quaternary diallyl dialkyl ammonium cations and bis(trifluoromethane)sulfonylimide anions(TMAEMA-TFSI; p. 4, Synthesis Example 2, [0076]).  This reads on a molten salt monomer having a polymerizable functional group, an onium cation, and a fluorine-containing anion.  Table 1 illustrates combining this molten salt monomer with a fluorine-containing copolymer at a graft ratio of 7.7-29.7 mol% (p. 6, [0093]; p. 5, [0089] - p. 6, [0091]).  Modification in view of Mackinnon results in inclusion of a copolymer of this monomer in an amount of 1-95 wt%.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing to combine a copolymer of TMAEMA-TFSI with an additional copolymer electrolyte as described above, as such copolymer electrolytes are equivalents suitable for the same purpose.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  When combining these equivalent copolymer electrolytes, it would have been obvious to include each in any amount such that the combined total amount falls within the suitable range disclosed by Mackinnon, i.e. 1-95 wt%.  This results in a range which overlaps or encompasses the claimed range of 0.1-95 wt%.
Regarding Claim 3, Mackinnon discloses a variety of fluorinated copolymers in parallel as equally suitable alternatives (p. 5, [0068]).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine two of Mackinnon’s fluorinated copolymers, as they are disclosed as equivalents suitable for the same purpose.  A first fluorinated copolymer reads on the claimed fluoropolymer X2 as indicated above.  A second fluorinated copolymer reads on a polyhalogen resin as recited in Claim 3.  When combining these equivalent fluorinated copolymers, it would have been obvious to include each in any amount such that the combined total amount falls within the suitable range disclosed by Mackinnon, i.e. 5-99 wt%.  This results in a range which overlaps or encompasses the claimed range of 0.1-95 wt%.
Regarding Claim 4, Ogata teaches a copolymer containing vinylidene fluoride copolymerized with the claimed monomer unit (p. 2, [0028]; Abstract).
Regarding Claim 5, Ogata teaches graft polymerization via atom transfer radical polymerization (p. 2, [0025]).
Regarding Claim 6, Ogata teaches quaternary ammonium cations and fluorinated anions which read on the claimed (A) and (B) (p. 3, [0038]-[0040]).
Regarding Claim 7, Ogata suggests the use of the fluorine-containing polymer described above in conjunction with various lithium salts identical to the claimed species (p. 3, [0045]-[0046]).
Regarding Claim 9, Ogata’s examples illustrate formation of a conductive sheet (p. 8, [0111]).
Regarding Claims 10-12, Ogata teaches a multilayer structure comprising a polymer electrolyte film formed atop a polyester film (p. 8, [0110]).  This structure reads on the multilayered structure of Claim 10; the “processed goods” of Claim 11; and the shaped article of Claim 12.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Mackinnon as applied to Claim 1 above, further in view of Zushi et al. (US 2004/0131945; cited in prior Office action).
Regarding Claim 8, Ogata and Mackinnon remain as applied to Claim 1 above.  The cited references do not teach a tetraalkylene glycol dialkyl ether as claimed.
In the same field of endeavor, Zushi teaches a solid electrolyte containing a fluoropolymer comprising vinylidene fluoride (Abstract) and a lithium salt (p. 1, [0009]).  The use of a plasticizer such as tetraethylene glycol dimethyl ether prevents crystallization of an electrolytic solution during use of a battery at low temperature (p. 3, [0046]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ogata in view of Mackinnon as applied to Claim 1 above, and further in view of Zushi to include tetraethylene glycol dimethyl ether as a plasticizer in order to prevent crystallization of the electrolyte during use in low-temperature conditions.  Modification in this way reads on Claim 8.

Response to Arguments

Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Ogata fails to disclose a blended composition containing a polymer electrolyte X1 and an additional fluoropolymer X2 as claimed.  Applicant further argues that Mackinnon fails to disclose a polymer electrolyte X1 as defined in the claims.
Applicant’s arguments are accurate.  Neither Ogata nor Mackinnon individually disclose all limitations of Claim 1 as acknowledged in the grounds of rejection above.
Applicant argues that Mackinnon’s fluorine-containing polymer electrolyte comprising a cyclobutyl moiety disclosed by Mackinnon shows worse humidity stability alone relative to a blend of the same polymer electrolyte with a fluororubber.  Applicant concludes that one skilled in the art would understand that Mackinnon’s fluororubber is used to “assist” the humidity stability of the fluorine-containing polymer electrolyte.
Applicant further argues that the claimed polymer electrolyte X1 as taught by Ogata shows better humidity stability.  Applicant concludes that because a polymer electrolyte X1 does not suffer from problems with humidity stability, the claimed second fluoropolymer X2 is not used to “assist” humidity stability, but rather to “enhance and increase” this property.  The general thrust of Applicant’s argument appears to be that Ogata’s polymer electrolyte does not suffer from the same problem as Mackinnon’s, and therefore would not be viewed by one skilled in the art as needing the solution identified by Mackinnon.
Applicant’s attention is directed to the Declarations under 37 C.F.R. 1.132 dated 3 June 2020 and 21 December 2021.  Comparative Example 4 presented in both Declarations includes only the claimed polymer electrolyte X1.  This comparative example is representative of Ogata.  Comparative Example 4 shows degradation of polymer electrolyte X1 when testing durability of conductivity at 40°C and 50% relative humidity (RH) over a period of six months.  The comments accompanying Comparative Example 4 in the 3 June 2020 Declaration observe “Degradation” during conductive durability testing.  The 21 December 2020 Declaration characterizes the same result as “Good Performance but slightly deteriorating”.  When combined with fluoropolymer X2, degradation does not occur.  
The semantic argument of whether the fluoropolymer serves to “assist” humidity stability or to “enhance and increase” this property is immaterial in view of the quantified experimental data.  Ogata’s polymer electrolyte X1 degrades when held at 40°C and 50% RH for 6 months, and does not degrade under the same conditions when combined with fluoropolymer X2.  Comparative Example 4 confirms that the problem of polymer electrolyte instability under high humidity conditions identified by Mackinnon is applicable to Ogata’s polymer electrolyte, and Example 12 confirms that the solution identified by Mackinnon is successful when applied to Ogata as proposed in the ground of rejection above.
 Applicant argues that Mackinnon’s polymer electrolyte comprising a cyclobutyl moiety is quite different from the fluorine-containing polymer electrolyte X1 in the present application.
Applicant’s characterization of Mackinnon is correct.  Mackinnon is not relied upon to teach this feature of the claimed invention.  As discussed in the rejection above, Ogata teaches a polymer electrolyte which is identical to the claimed X1.
Applicant argues that Mackinnon’s polymer electrolyte suffers from poor thermal stability, and that thermal stability is improved with addition of an additional fluoropolymer.  Applicant argues that the claimed polymer electrolyte X1 has excellent thermal stability.
Based on Table 3 of Mackinnon, addition of a second fluorine-containing polymer to a polymer electrolyte does appear to result in improved thermal stability.  This improvement would provide further motivation for one of ordinary skill in the art to modify Ogata in view of Mackinnon.
The examples referred to in Applicant’s remarks involve immersion of samples in boiling water for about one hour (see Mackinnon at p. 7, [0088]).  No comparable testing is described in either the instant specification or the Declarations.  Therefore, no meaningful comparison can be made between the characteristics observed in Mackinnon’s Table 3 and any results associated with the claimed invention.  In addition, Mackinnon is not in any way relied upon to teach the claimed polymer X1.  This material is taught by Ogata as discussed in the grounds of rejection above.
Applicant argues that the claimed polymer electrolyte exhibits improved thermal and electrochemical stability relative to that of Mackinnon.
Applicant’s characterization of Mackinnon is correct.  Mackinnon is not relied upon to teach this feature of the claimed invention.  As discussed in the rejection above, Ogata teaches a polymer electrolyte which is identical to the claimed X1.
Applicant argues that conductivity and durability are improved by blending X1 and X2 relative to X1 alone. Applicant cites Example 1 as being superior to Comparative Example 2, and Example 12 as being superior to Comparative Example 4.
Examples 1 and 12 demonstrate conductivity of 3.8 x 10-4 S/cm and 3.6 x 10-2 S/cm (instant specification, p. 36-37, Tables 2 and 3).  Mackinnon teaches that blends of fluororubber and polymer electrolyte are expected to exhibit ionic conductivity of 1 x 10-3 S/cm to 2 (i.e. 2x100) S/cm.  The minimum value in the prior art range exceeds the observed value in Example 12, and the maximum value in the prior art range exceeds the observed value in Example 1.  
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  While some improvement is observed in the examples in the instant specification relative to the comparative examples, the end result is an ionic conductivity which falls within or below the expected range established by the prior art.  The results are neither unexpected nor superior when considered in view of the prior art of Mackinnon.  
Additionally, Examples 1 and 12 illustrate results associated with a composition comprising 30 wt% of a single grafted polymer X1 formed from a PVDF-CTFE copolymer grafted with TMAEMA-TFSI at a graft ratio of 71.7 mol%, blended with 70 wt% of PVDF.  In contrast, the claims are open to compositions virtually any polymerizable molten salt monomer having an onium cation and a fluorine-containing anion graft polymerized with virtually any fluorine-containing polymer at a graft ratio of 2-90 mol%, blended with 0.1-95 wt% of virtually any fluoropolymer.  
Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  It is evident that Examples 1 and 12 are not reasonably commensurate in scope with the claims.  Therefore, Examples 1 and 12 cannot be relied upon to establish non-obviousness of the claimed invention.
Applicant argues that the claimed invention has excellent strength, conductivity, and durability of conductivity as shown in Table 3 in the instant specification.  Applicant further asserts that the claimed polymer X1 has excellent film forming properties.  Applicant contrasts these features with Mackinnon’s examples.  Applicant observes that Mackinnon’s materials have moderately good mechanical strength and good conductivity, but has poor stability in boiling water without addition of a fluoropolymer.
While Applicant’s characterizations are noted, it is unclear how they serve to distinguish the claimed invention from the combination of Ogata and Mackinnon as applied in the rejection above.  Applicant acknowledges that Mackinnon alone exhibits good mechanical strength and conductivity with addition of a fluoropolymer identical to the claimed X2.  In addition, none of the features discussed in this portion of Applicant’s remarks are recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Table A presented in the Declaration under 37 C.F.R. 1.132 dated 3 June 2020 shows that Mackinnon’s conductive material is inferior to the claimed invention in durability and conductivity.  Applicant argues that this is unexpected and clearly establishes non-obviousness.
The data presented in Table A is based on Example 12.  No additional inventive examples or compositions are provided.  Claim 12 is not reasonably commensurate in scope with the claims as discussed above, and even when considered alongside Example 1 cannot be relied upon to establish non-obviousness.
Applicant argues that when modifying Ogata in view of Mackinnon, one skilled in the art would not expect to achieve excellent durability, especially conductive durability.
Modification of Ogata in view of Mackinnon involves blending a polymer electrolyte with a fluoropolymer.  Mackinnon teaches that this results in improved durability.  This is acknowledged in the title of Mackinnon and is discussed throughout the reference.  Thus, one of ordinary skill in the art would expect improvements in durability when modifying Ogata in view of Mackinnon.
Applicant argues that Comparative Experiments 2 and 3 presented in the Declaration dated 21 December 2020 demonstrate unexpected results commensurate in scope with the claims.
Comparative Experiment 3 includes 97 wt% of polymer electrolyte composition X1 and 3 wt% of fluoropolymer X2.  This example demonstrates worse conductivity and conductive durability than Comparative Example 4 which includes 100 wt% X1.  Comparative Example 3 establishes that at some point greater than or equal to 3 wt%, the addition of PVDF stops improving conductivity and conductive durability of the grafted polymer electrolyte X1 obtained in Example 1.
While the new comparative data is noted, no further inventive experiments are provided including additional materials or different amounts falling within the scope of the claims.  The inventive examples are not commensurate in scope with the claims for the reasons discussed above and are therefore insufficient to establish non-obviousness.
Applicant argues that Zushi does not disclose a composite electrolyte polymer X1 nor a blend of X1 and X2.  
Applicant is correct.  These features are disclosed by Ogata and Mackinnon as set forth in the grounds of rejection above.
Applicant argues that Zushi teaches toward the use of TEGDME to prevent crystallization of an electrolytic solution, whereas the present application uses TEGDMA to improve conductivity.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Mackinnon’s polymer electrolyte is different from the claimed component X1.  Applicant points to the water swellability of Mackinnon’s polymer electrolyte and asserts that the claimed X1 is water insoluble.  Applicant concludes that because X1 is not water soluble it is also not water swellable.
Mackinnon is not relied upon to teach the claimed component X1.  As discussed in the rejection above, Ogata teaches a polymer electrolyte which is identical to the claimed X1.  Therefore, some differences in physical properties are expected when comparing Mackinnon’s polymer electrolyte to the claimed X1.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762